Citation Nr: 1424282	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  00-12 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected dermatitis.  

2.  Entitlement to an evaluation in excess of 10 percent for lateral epicondylitis of the left elbow with limitation of flexion prior to October 16, 2012 and in excess of 30 percent thereafter.  

3.  Entitlement to an evaluation in excess of 10 percent for lateral epicondylitis of the left elbow with limitation of extension prior to October 16, 2012, and in excess of zero percent thereafter.  

4.  Entitlement to an evaluation in excess of 10 percent for limitation of wrist motion due to lateral epicondylitis.  

5.  Entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability of the left eye, following surgery at a VA facility in January 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to March 1954.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The claims have been before the Board in May 2006 and December 2013, and, unfortunately, for reasons discussed below, must be remanded again for remedial compliance with Board directives.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in September 2004.  That VLJ has since retired, and the Veteran has not expressed a desire to have another hearing for the issues on appeal.  A transcript of the original hearing is of record.  

The Veteran's file is entirely electronic, and has been reviewed in this case.  
The Veteran, who is the appellant in this case, had active service This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was most recently before the Board in December 2013, where it was remanded so that outstanding VA medical records could be obtained and so that an opinion as to if the Veteran experienced additional disability in his eye as a result of surgery performed by VA in January 2000, and if so, if such a disability was the result of VA negligence, could also be procured.  

With respect to the requested record, the Board noted that a March 2008 rating decision referenced orthopedic treatments in June 2000, October 2000, May 2002, July 2002, September 2002, October 2002, August 2004, October 2004, and September 2007.  Regarding the skin, several rating decisions, beginning in October 2007, referred to complaints of "skin rash on the right foot," and a VA examiner, in May 2011, described treatment records from December 1999, November 2000, and December 2001 as relating to the Veteran's service-connected skin disorder.  The Board noted that these records were not in its possession, and a remand was ordered so that the records could be obtained and associated with the claims file.  

In the Veterans Benefits and Management System (VBMS), the RO associated a broad, 600 plus page document that purported to contain all treatment records for the Veteran from the Albany and White River Junction VA Medical Centers (VAMC) from 1998 to the present.  Upon review, however, while there are orthopedic consultations from October 2000 and July 2002, the Board still does not have records of dermatological treatment in 1999, 2000, and 2001, and the orthopedic notes referenced by the RO as having occurred in June 2000, May 2002, September 2002, October 2002, August 2004, October 2004, and September 2007 were also not associated with the claims file.  There are various blood chemistry reports and prescription documentations dating to 2000; however, nothing that would indicate continual orthopedic and dermatology treatment as specifically referenced by the RO.  The RO did not indicate as to if efforts to obtain the specifically requested orthopedic and dermatology records had been exhausted.   

Of note, is that in the large collection of records returned by the RO from Albany VAMC, references were made to the Veteran seeking regular treatment at the Bennington, Vermont VA outpatient center.  It is not readily apparent as to if this VA institution was queried for the outstanding records in accordance with the Board's remand instructions.  

As the Board's remand was only complied with partially, and as a remand confers upon the Veteran, as a matter of law, a right to compliance with Board directives, the case must again be remanded so that the specific outpatient orthopedic and dermatology records, as identified in the December 2013 remand, may be located from all applicable VA treatment facilities and associated with the claims file.   See Stegall v. West, 11 Vet. App. 268 (1998).

With respect for the claim for entitlement to benefits under 38 U.S.C.A. § 1151, the Board notes that in the December 2013 remand action, it was directed that an ophthalmology examination be afforded addressing the etiology of the current left eye condition.  Specifically, it was noted that the Veteran's service-connected end stage traumatic glaucoma and aphakia due to traumatic cataract had an effective date of June 6, 2000.  The Veteran had surgery for his left eye in January 2000, and thus, the award of service connection did not subsume his claim for entitlement to compensation under 38 U.S.C.A. § 1151 with respect to a corrective surgery performed in January 2000.  In May 2006, the claim was remanded so that a VA examination could be afforded to determine if additional disability to the left eye was sustained as due to VA hospitalization, medical or surgical treatment.  Those steps were not taken, and in December 2013, the Board again remanded the claim for an opinion on that issue.  Specifically, it was asked as to if additional disability to the eye was sustained in January 2000 as a result of VA treatment or hospitalization, and if so, if carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part was the proximate cause of said disability.  

The returned examination report, dated in February 2014, was authored by an optometrist.  The Board, in its remand, had specified that the claims file be reviewed by an ophthalmologist, which is a medical doctor (Doctor of Medicine or Doctor of Osteopathic Medicine) with expertise in the medical and surgical treatment of the eye.  An optometrist (Doctor of Optometry) is a clinician trained in correcting refractive error and assessing diseases of the eye; however, is not licensed to perform surgery on the eye, and by necessity, would not have expertise as to if additional disability was caused by a surgical procedure (i.e. the performance of surgery and its after-effects are not within an optometry scope of practice).  Additionally, the returned opinion noted, without explanation, that the Veteran did not experience additional disability in his left eye after the January 2000 surgery; however, in stating that "glaucoma progressed along the natural course," he provided no rationale as to why that was the case.  After saying that no additional disability was present in the eye, the examiner, confusingly, stated that "the major cause of additional disability of the left eye is attributable to the natural progression of traumatic glaucoma" and that "poor compliance with eye drops, as documented in the VA records, has also played an additional (but more minor) role in the additional vision loss."  Again, no rationale was offered as to why this was the case, and the examiner made very little reference to the surgical procedure in January 2000 other than to note that risks were explained to the Veteran.  

Clinical records obtained with the most recent remand order do note that the Veteran had stopped taking eye drops for a time in November 2007; however, it is indicated that this was as a result of consultation with a private ophthalmologist.  Further, in consultation with VA eye surgeons, the Veteran expressed that he had been told that there was some concern over the "tube placement" in his left eye following his surgery.  One VA doctor seemed to agree that the "tube" was placed correctly; however, the Veteran has alleged that his private ophthalmologist told him that it was not.  None of these discussions were addressed by the VA optometrist (as it would, by necessity, be out of his scope of expertise), and thus the Board cannot conclude that his conclusory opinion has much probative value in addressing the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 -01 (2008).

When the Board undertakes a duty to examine a Veteran, it is necessary to ensure that the examination is adequate to resolve the issue on appeal.  In the current case, the Veteran was examined by a VA optometrist in January 2014, and the results of that examination are not, for reasons discussed above, adequate.  As such, the mandates of the Board's remand were not adhered to, and the claim must again be remanded so that remedial compliance of the Board's December 2013 remand can occur.  See Stegall at 268.  In this regard, an ophthalmologist, or medical professional with experience in eye surgery, must examine the Veteran and determine if additional disability in the eye existed as a result of the surgery performed in January 2000, and if so, if such a disability was proximately caused by VA hospitalization, medical, or surgical treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Locate all dermatology and orthopedic records, from all VA repositories (to include outpatient treatment at the Bennington, Vermont outpatient clinic, VAMC Albany, and VAMC White River Junction) from 1999 to the present.  Specifically, locate dermatology records from December 1999, November 2000, and December 2001, and orthopedic records from June 2000, May 2002, September 2002, October 2002, August 2004, October 2004, and September 2007.  Should these records not be found after exhaustive search, so annotate the claims file.

2.  Schedule the Veteran for an examination with a VA ophthalmologist (Doctor of Medicine or Doctor of Osteopathic Medicine with credentials as an ophthalmologist) or a medical professional with suitable expertise in eye surgery, to determine the following:  

a) Has the Veteran sustained additional disability of the left eye due to VA hospitalization, medical, or surgical treatment, to include as a result of left eye surgery performed on January 4, 2000?  

b) If the Veteran has sustained additional disability, was the proximate cause of the additional disability carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in the furnishing of medical or surgical treatment?  Specifically, the examiner should reference the placement of "tubes" in the Veteran's eye after surgery and the Veteran's allegation that he was told that such placement was done incorrectly.   

c)  If the Veteran has sustained additional disability, was the proximate cause of the additional disability an event which was not reasonably foreseeable?  

The examiner must consider all aspects related to treatment of the Veteran's left eye disabilities, including the 2000 surgery and all follow-up care.  The examiner should note if any additional disability is due to the natural progress of the disease, or was the certain or near certain result of VA hospitalization, medical, or surgical treatment.  It is paramount that any and all conclusions be supported by adequate rationale.  Conclusory or unsupported opinions are not acceptable and will require additional remand for further remedial development.  

3.  After completing all indicated development, re-adjudicate all claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



